


110 HR 6135 IH: To establish a program for providing scholarships for

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6135
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Upton (for
			 himself, Mr. Barton of Texas,
			 Mr. Hall of Texas,
			 Mr. Deal of Georgia,
			 Mr. Whitfield of Kentucky,
			 Mr. Shimkus,
			 Mrs. Wilson of New Mexico,
			 Mr. Shadegg,
			 Mr. Pickering,
			 Mr. Blunt,
			 Mr. Buyer,
			 Mr. Radanovich,
			 Mr. Pitts,
			 Mrs. Bono Mack,
			 Mr. Walden of Oregon,
			 Mr. Terry,
			 Mr. Rogers of Michigan,
			 Mrs. Myrick,
			 Mr. Sullivan,
			 Mr. Brady of Texas,
			 Mr. Sam Johnson of Texas,
			 Mr. Gallegly,
			 Mr. Pearce,
			 Mr. Neugebauer,
			 Mr. McCaul of Texas, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology
		
		A BILL
		To establish a program for providing scholarships for
		  nuclear science and nuclear engineering students, and for other
		  purposes.
	
	
		1.Nuclear science and
			 engineering scholarships
			(a)PurposeIt
			 is the purpose of this section to authorize scholarships funded by the
			 Department of Energy for undergraduate education in nuclear science and nuclear
			 engineering.
			(b)Scholarship
			 Program Authorized
				(1)In
			 generalThe Secretary of Energy shall award not less than 65
			 grants per year to eligible undergraduate institutions to support scholarships
			 for students majoring in nuclear science or nuclear engineering.
				(2)ApplicationAn
			 eligible undergraduate institution that desires to receive a grant under this
			 section shall submit to the Secretary of Energy an application at such time, in
			 such manner, and accompanied by such information as the Secretary may
			 require.
				(3)Duration and
			 amountA grant under this section shall be 4 years in duration.
			 An eligible undergraduate institution that receives a grant under this section
			 shall receive $100,000 for each year of the grant period.
				(4)Use of
			 fundsAn eligible undergraduate institution that receives a grant
			 under this section shall use the grant funds for the awarding of scholarships
			 in nuclear science or nuclear engineering.
				(5)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $6,500,000 for each of the fiscal years 2009 through
			 2013.
				2.Nuclear workforce
			 developmentNot later than 120
			 days after the date of enactment of this Act, the Secretary of Energy, in
			 consultation with the Secretary of Labor, shall provide to Congress
			 recommendations for developing a robust nuclear workforce within the United
			 States.
		
